Citation Nr: 1621651	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  08-37 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss, to include as secondary to recurrent otitis media and/or a perforated right tympanic membrane.  

2.  Entitlement to service connection for left ear hearing loss, to include as secondary to recurrent otitis media and/or a perforated right tympanic membrane.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel



INTRODUCTION

The Veteran had active service from November 1999 to March 2000, November 2004 to January 2006, December 2007 to February 2009, June 2009 to September 2010, September 2011 to December 2012, and January 2013 to June 2013.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Custody over the Veteran's claims file was subsequently transferred to the RO in Indianapolis, Indiana.  

In August 2012 and November 2014, the Board remanded this case to the Agency of Original Jurisdiction for further development and it has returned to the Board.  


FINDINGS OF FACT

1.  The evidence of record shows that currently diagnosed right ear hearing loss is related to service.  

2.  The Veteran's left ear hearing loss is not considered a disability for VA purposes.  


CONCLUSIONS OF LAW

1.  The Veteran's right ear hearing loss was incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).

2.  Left ear hearing loss was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service, and is not proximately due to, or the result of, or chronically aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.385 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Because of the grant of service connection for right ear hearing loss, any further development or notification action with regard to that claim is unnecessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

With regard to the issue of entitlement to service connection for left ear hearing loss, upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in July 2006.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

A VA examination adequate for adjudication purposes was provided to the Veteran in connection with his claim in March 2015.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  No etiology opinion was provided for the Veteran's left ear hearing loss.  However, his left ear hearing loss is not considered a disability for VA purposes.  38 C.F.R. § 3.385 (2015).  Therefore, an opinion is not required.  

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In August 2012, the Board remanded this case so that additional VA treatment records could be obtained and that was accomplished.  The remand also requested that the Veteran be scheduled for a VA examination.  An examination was scheduled to take place in December 2012, but the Veteran was on active duty at that time.  In November 2014, the Board remanded this case again so that he could be scheduled for a VA examination, which was conducted in March 2015.  There was substantial compliance with the Board's remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2015); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Alternatively, the relationship to service requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Sensorineural hearing loss is a chronic disease.  38 C.F.R. § 3.309(a) (2015).  However, the record shows that the Veteran has conductive hearing loss.  Therefore, presumptive service connection is not warranted.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

Reasonable doubt is resolved in favor of the claimant when there is an approximate balance of positive and negative evidence.  When the evidence is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for the claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

Right Ear Hearing Loss

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran has undergone multiple audiograms during the appeal period.  Only one of them shows that his right ear hearing loss meets the criteria set forth in 38 C.F.R. § 3.385 (2015).  The Board notes that the private audiograms were in graph form and the results have not been interpreted by an audiologist.  However, as fact-finding is a proper function of the Board, the Board may interpret the graphical representation contained in the audiogram into numerical results so as to appropriately rate the hearing disability.  Kelly v. Brown, 7 Vet. App. 471 (1995).  

A November 2006 private audiogram from Dr. A. K. noted right ear pure tone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
30
20
10

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The standard is whether a disability exists at the time the claim was filed.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Veteran filed the claim for service connection for hearing loss in May 2006 and he had right ear hearing loss that met the regulatory threshold to be considered a disability during the appeal period.  Therefore, he has a current disability for VA purposes regardless of the other audiogram results of record.

The record clearly shows that the Veteran was exposed to hazardous noise from explosions.  

A March 2007 private medical record from Dr. T. H. provides a positive nexus between the Veteran's in-service exposure to noise from an explosion.  Dr. T. H. noted that the Veteran had an explosion go off close to his right ear and that he experienced immediate onset of right-sided hearing loss.  Dr. T. H. noted that the right-sided hearing loss persisted since the explosion.  Dr. T. H.'s opinion provides probative evidence in favor of the Veteran's claim.  There is no other medical evidence to contradict Dr. T. H.'s statement.

Accordingly, the Board finds that the evidence is in favor of service connection for right ear hearing loss which is shown to be related to an incident in service.  Therefore, service connection for right ear hearing loss is granted.  38 U.S.C.A. § 5107(b) (West 2014).




Left Ear Hearing Loss

The evidence of record does not show that the Veteran's left ear hearing loss meets the regulatory threshold set forth in 38 C.F.R. § 3.385 to be considered a disability.  He underwent multiple audiograms during the appeal period.  

In November 2006, he underwent a private audiogram which noted pure tone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
5
5
5

An October 2007 service medical record noted pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
0
5
25

An April 2008 service medical record noted pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
5
10
15

The Veteran had a speech recognition score of 96 percent, but the record did not state whether the Maryland CNC word list was used as required by 38 C.F.R. § 4.85(a) (2015).  Even if the Maryland CNC word was used, a score of 96 percent does not constitute a disability for VA purposes.  38 C.F.R. § 3.385 (2015).  

A November 2008 service medical record noted pure tone thresholds were: 





HERTZ



500
1000
2000
3000
4000
LEFT
10
5
5
10
15

A December 2008 private audiogram noted pure tone thresholds were: 




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
10
15
10

A March 2015 VA examination noted pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
10
15
10

The Veteran's speech recognition using the Maryland CNC word list was 100 percent in his left ear. 

At no time during the appeal period has the Veteran's left ear hearing loss met the threshold criteria set forth in 38 C.F.R. § 3.385 to be considered a disability.  Additionally, his speech recognition scores using the Maryland CNC Test have not been less than 94 percent.  Thus, the Board finds that his hearing loss does not meet the criteria to qualify as a disability for VA purposes.  38 C.F.R. § 3.385 (2015).  Service connection for left ear hearing loss is therefore not warranted as a disability of left ear hearing loss has not been shown during or contemporary to the appeal period.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

In the present case, the Board does not doubt the Veteran's ability to perceive changes in audiological acuity.  However, a grant of service connection for left ear hearing loss must be predicated on objective testing findings corresponding to the criteria of 38 C.F.R. § 3.385 (2015).  In this case, absent medical or audiological training, credentials, or other demonstrated expertise, the Veteran is unable to provide a competent lay opinion about whether the specific criteria for an audiological disability for VA purposes were met at any specific point in time.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

The Board emphasizes that Congress specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110 (West 2014).  In the absence of competent evidence that the Veteran has left ear hearing loss to an extent recognized as a disability under the governing regulation, there can be no award of service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223 (1992). 

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection for left ear hearing loss must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for left ear hearing loss is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


